DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed December 10, 2021 have been fully considered but they are not persuasive. 
A) Applicant’s argument that the fiber of Lee et al. does not read on the inorganic filler now recited in claim 2 is not persuasive. Lee et al. teaches the reinforcing material can be alumina cloth or fiber or silica fibers (para. 118).  Alumina and silica read on the list of inorganic filler claimed in claim 2.
B) Applicant’s argument that Lee et al. does not teach the content of (A), (B), (C), and (D) components since Lee et al. includes 40 to 70 wt.% of a liquid crystal oligomer and does not disclose the content of the optional filler is not persuasive. As set forth in part A above, the reinforcing fibers read on the claimed inorganic filler since they are filler and can be made of alumina or silica, which are specifically claimed. Further, it is not understood how 40-70 wt.% of an unclaimed additional component in the reference could possibly teach away from the specifically disclosed amounts of the claimed components that overlap the claimed amounts.  As the remarks state, Lee et al. teaches 10-30 wt.% of an epoxy resin, 10-30 wt.% of a cyanate-based resin and 0.1-5 wt.% of a curing catalyst. These overlap the claimed ranges. Since the claims are open 
C) Applicant’s argument that JP ‘298 does not disclose to include a liquid crystal oligomer in the epoxy resin material is not persuasive. The fact that Hayashi et al. does not include a liquid crystal oligomer as Lee et al. does is not germane.  While the liquid crystal oligomer of Lee et al. is required in the reference, the present claims do not mention or require (or exclude) a liquid crystal oligomer.  Further, the instant claims are open to additional, unclaimed components since the limitations are not closed off with the phrase “consisting of”.  Also, the compositions of both Lee et al. and Hayashi et al. (as well as the instant) are used to make analogous products, such as insulating films, adhesive films, copper clad laminates, and printed wiring boards, and would therefore be concerned with achieving similar properties for these products. The fact that Lee et al. uses one additional component that Hayashi et al. does not use to make all the same analogous products does not make the references non-analogous.
D) Applicant’s argument that there would not be any apparent reason to use the content of the inorganic filler of Hayashi et al. in the insulating resin composition of Lee et al. is not persuasive.  Hayashi et al. teaches the amount of filler leads to a lower coefficient of thermal expansion, just as is disclosed in the instant specification, published paragraph 8.
E) Applicant’s argument that a person having ordinary skill in the art would not be motivated to reduce the coefficient of thermal expansion by adding in the amount of inorganic filler as taught in Hayashi et al. is not persuasive. Hayashi et al. teaches that it is desirable to have a low coefficient of thermal expansion (para. 8 and 9) and further 
Applicant’s also allege that Table 1 of Hayashi et al. has a higher coefficient of thermal expansion than Lee et al. The English language machine translation does not list the coefficient of thermal expansion, so it is not known what is achieved in the document. The machine translation sites do not translate tables.  The IDS provided by the applicant of February 14, 2019 merely gives the English abstract of the Japanese document, and does not include any translated tables. If applicants have any translated tables from the reference, as is implied in the remarks, the Examiner advises making those translations of record instead of contend what they may say.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 17, 18, 23, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "to the support" in the third line.  There is insufficient antecedent basis for this limitation in the claim. The claim also recites the limitation "the resin varnish" in the third line.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 2, 4, 6-9, 11, 15, 17, 21-23, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0146344) in view of Hayashi et al. (JP 2013-040298) using the English language machine translation provided by the examiner on March 19, 2021 for the citations.
Regarding claim 2: Lee et al. teaches an interlayer insulating resin film (abstract) containing an epoxy resin (abstract), a cyanate resin (abstract) and dicyandiamide (para. 102, example 1) as well as an inorganic filler (para. 107, 118). Lee et al. teaches 20 wt % of an epoxy, 20 wt % of a cyanate resin and 0.2 wt % of dicyandiamide by solids (para. 134).  If the 20 wt% + 20 wt% is taken as 100 parts, then the dicyandiamide would be in an amount of 0.5 parts, which overlap the claimed ranges. Lee et al. further teaches silica or alumina filler (para. 118)
 Lee et al. does not teach the amount of the inorganic filler.  However, Hayashi et al. teaches a similar composition in which the inorganic filler is in an amount of 30%-80% by weight in 100% by weight of the total solids (para. 16), which overlaps the claimed range.  Lee et al. and Hayashi et al. are analogous art since they are both concerned with the same field of endeavor, namely epoxy resin insulating layers.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the amount of inorganic filler taught by Hayashi et al. in the composition of Lee et al. and would have been motivated to do so in order to reduce the coefficient of thermal expansion of the cured product (para. 23-24 of Hayashi et al.). 
Regarding claim 4: Lee et al. teaches silica (para. 107).
Regarding claim 6: Lee et al. teaches the above insulating resin film, which contains an epoxy resin (abstract), a cyanate resin (abstract) and an inorganic filler (para. 107).  Since the insulating film contains each of the specifically contained components of the claimed “adhesion auxiliary layer”, the insulating film of Lee et al. can arbitrarily be separated into two sections, one corresponding to the “interlayer insulating resin film”.
Regarding claim 7: Lee et al. teaches the film on a substrate (para. 111).
Regarding claims 8, 9, and 11: Lee et al. teaches a printed wiring board/printed circuit board using the insulating resin film/adhesion auxiliary layer-attached interlayer insulating resin film (abstract).
Regarding claim 15: Dicyandiamide has four active hydrogen equivalents.  In the example 1 of Lee et al., N,N,N’,N’-tetraglycidyl-4,4’-methylenebisbenzeneamine is used, 
Regarding claim 17: Lee et al. teaches an insulating layer/resin film comprising a protective film/copper clad formed on both sides of the insulating layer (para. 40).
Regarding claims 21, 25 and 26: Lee et al. teaches the basic claimed film as set forth above.  Not disclosed is the average particle size of the inorganic filler. However, Hayashi et al. teaches an inorganic filler with an average particle size of 0.3-10 microns (para. 13), which overlap the claimed ranges.  At the time of the invention a person having ordinary skill in the art would have found it 
Regarding claims 22 and 23: Lee et al. teaches the resin film is in a semicured state (para. 135). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0146344) in view of Hayashi et al. (JP 2013-040298) as applied to claim 2 set forth above and in view of Ogawa et al. (US 2008/0145689).
Regarding claim 16: Lee et al. teaches the basic claimed interlayer insulating resin film as set forth above.  Not disclosed is the thickness. However, Ogawa et al. teaches a similar film having a thickness of 0.1-10 microns (para. 25). Lee et al. and Ogawa et al. are analogous art since they are both concerned with the same field of endeavor, namely epoxy and cyanate compositions used as an insulating layer.  At the time of the invention a person having ordinary skill in the art would have found it obvious to make the film of Lee et al. in the thickness of Ogawa et al. and would have been motivated to do so to have sufficient adhesive force.

Claims 18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0146344) in view of Hayashi et al. (JP 2013-040298) as applied to claim 17 set forth above and in view of Takaya et al. (US 2002/0009577).
Regarding claim 18: Lee et al. teaches the basic claimed interlayer insulating resin film as set forth above.  Lee et al. does not clearly teach winding the film onto a 
Regarding claim 24: Lee et al. teaches the resin film is in a semicured state (para. 135). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/Primary Examiner, Art Unit 1767